  1:21-cv-00105-MGL-SVH      Date Filed 05/10/21    Entry Number 30   Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF SOUTH CAROLINA

  Jerrald Anthony Folks,                  )        C/A No.: 1:21-105-MGL-SVH
                                          )
                     Plaintiff,           )
                                          )
        vs.                               )
                                          )
  Sgt. Ellison; Captain Bill Reeves;      )                 ORDER
  Christopher Deloach, EMS                )
  Director; Offc. Hanson; Brandy          )
  Galloway, Nurse; Sara Ledbetter,        )
  Nurse; Captain Nick Gallam; Inv.        )
  S. Williams; and Capt. Sawyer,          )
                                          )
                     Defendants.          )
                                          )

      Jerrald Anthony Folks (“Plaintiff”), proceeding pro se and in forma

pauperis, brought this action pursuant to 42 U.S.C. § 1983, alleging a

violation of his constitutional rights. This matter is before the court on

Plaintiff’s motion for appointment of counsel. [ECF No. 27].

      There is no right to appointed counsel in § 1983 cases. Cf. Hardwick v.

Ault, 517 F.2d 295, 298 (5th Cir. 1975). While the court is granted the power

to exercise its discretion to appoint counsel for an indigent in a civil action, 28

U.S.C. § 1915(e)(1); Smith v. Blackledge, 451 F.2d 1201 (4th Cir. 1971), such

appointment “should be allowed only in exceptional cases.” Cook v. Bounds,

518 F.2d 779, 780 (4th Cir. 1975). Plaintiff in his motion has not shown that

any exceptional circumstances exist in this case. Rather, he simply states
    1:21-cv-00105-MGL-SVH   Date Filed 05/10/21   Entry Number 30   Page 2 of 3




that he has been told he needs an attorney to obtain his medical records. Id.

He also notes he needs to obtain the body camera and dash camera from

defendants Ellison and Hanson. 1 Id.

       After a review of the file, this court has determined that there are no

exceptional or unusual circumstances presented that would justify the

appointment of counsel, nor would Plaintiff be denied due process if an

attorney were not appointed. Whisenant v. Yuam, 739 F.2d 160 (4th Cir.

1984). Plaintiff should not need an attorney to obtain his medical records and

may sign a HIPAA form for release of his medical records without an

attorney. He may serve requests for production on defendants’ counsel to

obtain medical records and video related to his arrest. The court notes that

Plaintiff has competently represented himself thus far. In most civil rights

cases, the issues are not complex, and whenever such a case brought by an

uncounseled litigant goes to trial, the court outlines proper procedure so the

uncounseled litigant will not be deprived of a fair opportunity to present his

case. Accordingly, Plaintiff’s request for a discretionary appointment of

counsel under 28 U.S.C. §1915(e)(1) is denied.




1 The court notes that the docket reflects that Hanson and Ellison have been
served and have not answered. It is unclear whether service was proper from
the face of the returned Forms USM-285.
                                       2
  1:21-cv-00105-MGL-SVH    Date Filed 05/10/21   Entry Number 30   Page 3 of 3




     IT IS SO ORDERED.


May 10, 2021                              Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge




                                      3
